Electronically Filed
                                                    Supreme Court
                                                    SCPW-12-0000058
                                                    09-FEB-2012
                                                    11:39 AM



                       NO. SCPW-12-0000058


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                   GLENN OAMILDA, Petitioner,


                               vs.


           2011 COUNCIL REAPPORTIONMENT COMMISSION and

       2011 STATE REAPPORTIONMENT COMMISSION, Respondents.



                       ORIGINAL PROCEEDING


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of the petition for a writ of


mandamus filed by petitioner Glenn Oamilda, it appears that: (1)


Revised Ordinances of Honolulu, article III, section 3-103 does


not require that communities remain undivided in the


reapportionment of council districts; see Kawamoto v. Okata, 75


Haw. 463, 468-69, 868 P.2d 1183, 1186 (1994); (2) article III,


section 3-103 does not require that council districts be drawn on


a permanent resident population base; and (3) petitioner's


assertions that the Council Reapportionment Commission did not


follow lawful process are not supported by any evidence. 


Consequently, petitioner fails to demonstrate a clear and

indisputable right to relief and petitioner is not entitled to

mandamus relief.   See Kema v. Gaddis, 91 Hawai'i 200, 204, 982

P.2d 334, 338 (1999) (A writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action.).

          It further appears that: (1) petitioner's challenge to

the 2011 Final Reapportionment Plan for the State Legislature is

untimely; see Hawai'i Constitution, article IV, section 10; and

(2) the 2011 Final Reapportionment Plan for the State Legislature


was invalidated on January 4, 2012.   Therefore,


          IT IS HEREBY ORDERED that the petition for a writ of


mandamus is: (1) denied as to relief against the 2011 Council


Reapportionment Commission and (2) dismissed as to relief against


the 2011 State Reapportionment Commission.


          DATED: Honolulu, Hawai'i, February 9, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Sabrina S. McKenna




                                 2